

117 S2166 IS: Recognizing and Ensuring Taxpayer Access to Infrastructure Necessary for GPS and Satellite Communications Act of 2021
U.S. Senate
2021-06-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2166IN THE SENATE OF THE UNITED STATESJune 22, 2021Mr. Inhofe (for himself, Ms. Duckworth, and Mr. Rounds) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo provide that certain orders of the Federal Communications Commission shall have no force or effect until certain conditions are satisfied, and for other purposes.1.Short titleThis Act may be cited as the Recognizing and Ensuring Taxpayer Access to Infrastructure Necessary for GPS and Satellite Communications Act of 2021 or the RETAIN GPS and Satellite Communications Act of 2021.2.Conditions on commercial terrestrial operations(a)DefinitionsIn this section:(1)CommissionThe term Commission means the Federal Communications Commission.(2)Covered GPS deviceThe term covered GPS device means a device— (A)operating to provide, using, or having embedded operations requiring access to the Global Positioning System satellite constellation; and (B)that is used by the Federal Government, a non-Federal entity, a private sector entity, or any other person. (3)Covered orderThe term covered order means the order and authorization of the Commission relating to the LightSquared Technical Working Group Report and other matters, adopted on April 19, 2020 (FCC 20–48; IB Docket Nos. 11–109 and 12–340). (4)Integrated platformThe term integrated platform means a device or system that integrates Global Positioning System capability or satellite communications capability into the operation of the device or system, as applicable, in such a manner that the Global Positioning System or satellite communications capability cannot be effectively retrofitted without replacing the device or system.(5)Satellite communications deviceThe term satellite communications device means a device— (A)operating to provide, using, or having embedded operations requiring access to satellite communications; and (B)that is used by the Federal Government, a non-Federal entity, a private sector entity, or any other person. (6)Terrestrial operations orderThe term terrestrial operations order—(A)means an order of the Commission authorizing an entity to deploy commercial terrestrial operations in the 1525–1559 megahertz band or the 1626.5–1660.5 megahertz band; and(B)includes the covered order.(b)RestrictionNotwithstanding any terrestrial operations order adopted by the Commission before, on, or after the date of enactment of this Act, no entity may deploy commercial terrestrial operations in the 1525–1559 megahertz band or the 1626.5–1660.5 megahertz band until the date that is 90 days after the date on which the Commission determines that the entity has satisfied, or has agreed to satisfy, all of the requirements of this section, as applicable.(c)Required upgrades and repairs(1)In generalIn order to obtain authorization to deploy commercial terrestrial operations in the 1525–1559 megahertz band or the 1626.5–1660.5 megahertz band, a licensee shall upgrade, repair, or replace covered GPS devices and satellite communications devices potentially impacted by those operations, including by bearing the costs of any modification, repair, or replacement of equipment, spares, associated ancillary equipment, software, facilities, operating manuals, training, or compliance with regulations, including with regard to— (A)the underlying platform or system in which a Global Positioning System capability is embedded; and (B)satellite communications systems and equipment.(2)Reimbursable costs for agenciesAny costs incurred by a Federal agency due to interference with operations, as determined and certified in writing to the Commission by the Federal agency experiencing interference with operations, as a result of the operations carried out under a terrestrial operations order, shall be reimbursed by the licensee, including the full costs of— (A)any engineering, equipment, software, site acquisition, systems design, or construction; (B)any legitimate and prudent transaction expense, including the hiring of any necessary additional staff, including term-limited Federal civil servants and contractor staff;(C)research, engineering, and other related studies; (D)replacing any device or integrated platform that suffers interference as a result of the conduct of commercial terrestrial operations in the 1525–1559 megahertz band or the 1626.5–1660.5 megahertz band with a device or integrated platform that can provide the same operational capability, including the currently available version of the device or integrated platform (or a reasonable equivalent); (E)in the case of costs incurred by the Department of Defense, the labor cost of Department of Defense personnel or external personnel in engineering, validating, and verifying any required remediation in order to provide the Department of Defense with the same operational capability for the affected system before terrestrial operation in the 1525–1559 megahertz band or the 1626.5–1660.5 megahertz band; (F)in the case of costs incurred by any Federal agency that is a member of the Interdepartment Radio Advisory Committee, the labor costs of those Federal agency personnel or external personnel in engineering, validating, and verifying any required remediation in order to provide any Federal agency that is a member of the Interdepartment Radio Advisory Committee with the same operational capability for the affected system before terrestrial operation in the 1525–1559 megahertz band or the 1626.5–1660.5 megahertz band; and(G)other related expenses reasonably incurred.(3)Reimbursable costs for other personsAny costs incurred by a person, including a non-Federal or private sector entity, due to interference with operations, as determined and certified in writing to the Commission by the person experiencing interference with operations, as a result of the operations carried out under a terrestrial operations order, shall be reimbursed by the licensee, including the full costs of— (A)any engineering, equipment, software, site acquisition, systems design, or construction;(B)replacement of satellites; (C)any legitimate and prudent transaction expense, including the hiring of any necessary term-limited civil servants and contractor staff;(D)research, engineering, and other related studies;(E)replacing any device or integrated platform that suffers interference as a result of the conduct of commercial terrestrial operations in the 1525–1559 megahertz band or the 1626.5–1660.5 megahertz band with a device or integrated platform that can provide the same operational capability, including the currently available version of the device or integrated platform (or a reasonable equivalent); (F)the labor costs of personnel in engineering, validating, and verifying any required remediation in order to provide the person, company, or other private sector entity with the same operational capability for the affected system before terrestrial operation in the 1525–1559 megahertz band or the 1626.5–1660.5 megahertz band; and(G)other related expenses reasonably incurred. (4)Transferability of reimbursable expenses to the Federal Government from Federal Communications Commission Order 20–48All reimbursable expenses owed to a Federal agency, person, or other private sector entity that are causally attributable to implementing a terrestrial operations order shall transfer to and be borne by any assignee, successor, or purchaser of any license that authorizes terrestrial operations in accordance with that order. (5)Certain payments permittedNotwithstanding section 1341, subchapter II of chapter 15, or section 3302 of title 31, United States Code, a Federal agency may collect or receive any money or other thing of value from a private entity as payment or reimbursement under this section.